PER CURIAM.
Appellants were adjudicated guilty and sentenced to ten years imprisonment after having pled guilty to charges of false imprisonment.
We have reviewed the record on appeal and the briefs filed herein, the appellants having failed to file their own briefs within the time previously permitted by this Court. Upon our consideration thereof, we are of the view that appellants have failed to demonstrate reversible error in the judgments appealed herein, and the same are therefore affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.